Offense, wilfully killing a horse with intent to injure the owner; penalty, a fine of $50.00.
Appellant appeared at the home of the prosecuting witness riding a horse with a thirty-thirty Winchester rifle on his saddle. This horse had a gap broken off its left fore foot which caused it to make a distinctive track. Prosecuting witness left appellant at his home and on his return two of his horses had been shot, one of which died. Appellant had a dog following him. Witness and the Sheriff of the County took up the track of the horse ridden by appellant and followed a chain of tracks which appeared to be accompanied by a dog to where the horses were wounded and from thence to appellant's home. A witness nearby heard some shots and heard *Page 363 
a voice which he recognized as that of appellant calling a dog. The voice came from the direction of the shots and only a short distance away. Ill feeling was shown to exist between appellant and the owner of the horses.
The only question presented is the alleged insufficiency of the evidence. This we deem sufficient.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.